Citation Nr: 0638045	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-37 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to July 28, 2003, for 
the grant of a 10 percent disability rating for residuals of 
a fracture of the left second toe.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This case comes before the Board of Veterans' Appeals on 
appeal from a September 2003 rating decision rendered by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the instant case, the evaluation for the veteran's 
residuals of a fracture of the left second toe was increased 
to 10 percent in a September 2003 rating decision.  The RO 
determined that the appropriate effective date was July 28, 
2003, the date of receipts of his claim for an increased 
rating.  The veteran submitted a notice of disagreement with 
respect to the effective date of the award. 

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to the 
present appeal.  This law redefines the obligations of VA to 
the appellant with respect to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

While various letters addressing the VCAA have been mailed to 
the veteran, these letters do not satisfy the notification 
requirements of the VCAA and the pertinent implementing 
regulation.  Letters sent to the veteran in August 2003 and 
January 2005 provide VCAA notice in the context of an 
increased rating claim  and do not inform the veteran of the 
information and evidence necessary to substantiate his claim 
for an earlier effective date.  Likewise, a letter sent to 
the veteran in March 2005 provides VCAA notice in the context 
of an unrelated claim for service connection for a back 
condition.  On remand, the veteran should be provided with 
VCAA compliant letter addressing his claim for an earlier 
effective date.  In addition, the veteran was neither 
informed of the evidence VA would obtain on his behalf, nor 
requested to provide evidence in his possession that pertains 
to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the veteran 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, and 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The letter should 
address the effective date.

2.  The AOJ should provide subsequent due 
process.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



